

Exhibit 10.1




VICI Properties Inc.
Restricted Stock Grant Agreement


THIS AGREEMENT, (the “Agreement”) made as of [•], 20[•], between VICI Properties
Inc. (the “Company”) and [•] (the “Grantee”).


WHEREAS, the Company has adopted and maintains the VICI Properties Inc. 2017
Stock Incentive Plan (the “Plan”) to provide certain key persons, on whose
initiative and efforts the successful conduct of the business of the Company
depends, and who are responsible for the management, growth and protection of
the business of the Company or its subsidiaries, with incentives to: (a) enter
into and remain in the service of the Company or a Company subsidiary, (b)
acquire a proprietary interest in the success of the Company, (c) maximize their
performance and (d) enhance the long-term performance of the Company (whether
directly or indirectly through enhancing the long-term performance of a Company
subsidiary);


WHEREAS, the Plan provides that the Compensation Committee of the Board of
Directors of the Company (the “Board”) or such other committee to which the
Board has delegated such authority or the Board (such committee or the Board, as
applicable, the “Administrator”) shall administer the Plan and determine the key
persons to whom awards shall be granted and the amount and type of such awards;
and


WHEREAS, the purposes of the Plan would be furthered by a grant to the Grantee;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:


1.Grant of Restricted Stock.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Grantee [•] restricted shares (the “Restricted Stock”) of common stock of the
Company (“Common Stock”).
2.Grant Date. The Grant Date of the Restricted Stock is [•] (the “Grant Date”).
3.Incorporation of Plan.  All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein.  If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan, as interpreted by the Administrator, shall
govern.  Except as otherwise provided herein, all capitalized terms used herein
shall have the meaning given to such terms in the Plan.
4. Vesting. [Subject to Section 6 hereof and the further provisions of this
Agreement, the Restricted Stock shall vest on [•], subject to the Grantee’s
continued service with the Company on such date ([the][each] a “Vesting Date”).]
[The Restricted Stock shall be fully vested as of the Grant Date.]
5.Restrictions on Transferability.  The Restricted Stock may not be transferred,
pledged, assigned, hypothecated or otherwise disposed of in any way by the
Grantee, except by will or by the laws of descent and distribution. In the event
that the Grantee becomes legally incapacitated, the Grantee’s rights with
respect to the Restricted Stock shall be exercisable by the Grantee’s legal
guardian or legal representative. The Restricted Stock shall not be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Restricted Stock contrary to
the provisions hereof, and the levy of any execution, attachment or similar
process upon any of the shares of Restricted Stock, shall be null and void and
without effect. [The provisions of this Section 5 shall remain in effect until
[•].]
6.Termination of Service. In the event that the Grantee’s service with the
Company terminates before the Restricted Stock is vested, the unvested
Restricted Stock, together with any dividends or distributions related to such
Restricted Stock, as set forth in Section 9 hereof, shall be forfeited as of the
date such service terminates and





--------------------------------------------------------------------------------




the Grantee shall not be entitled to any compensation or other amount with
respect to such forfeited Restricted Stock and dividends or distributions[,
unless otherwise provided in Grantee’s employment agreement with the Company].
7.Issuance of Certificates.
(a)    Reasonably promptly after the Grant Date, the Company shall issue stock
certificates, registered in the name of the Grantee, evidencing the shares of
Restricted Stock or shall make (or cause to be made) an appropriate book entry
reflecting the Grantee’s ownership of the shares of Restricted Stock. The
Restricted Stock, if certificated, shall bear the following legend:
THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE VICI PROPERTIES INC. 2017 STOCK INCENTIVE PLAN AND A RESTRICTED
STOCK GRANT AGREEMENT BETWEEN VICI PROPERTIES INC. AND THE HOLDER OF RECORD OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE. NO TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF SUCH PLAN AND RESTRICTED
STOCK GRANT AGREEMENT SHALL BE VALID OR EFFECTIVE. COPIES OF SUCH AGREEMENT MAY
BE OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THE CERTIFICATE
TO THE SECRETARY OF VICI PROPERTIES INC.
(b)    Each certificate issued pursuant to Section 7(a) hereof, together with
the stock powers relating to such shares of Restricted Stock, shall be held in
the custody of the Company. The Company shall issue to the Grantee a receipt
evidencing the certificates held by it which are registered in the name of the
Grantee.
(c)    Reasonably promptly after the restrictions on transferability set forth
in Section 5 hereof lapse, in the case of certificated shares, in exchange for
the surrender to the Company of the receipt evidencing the Restricted Stock,
delivered to the Grantee under Section 7(b) hereof, and the receipts evidencing
any other securities received in respect of such shares, if any, the Company
shall issue and deliver to the Grantee (or the Grantee’s legal representative,
beneficiary or heir) the certificate evidencing the Restricted Stock and such
other securities, free of the legend provided in Section 7(a) hereof.
(d)    The Company may require as a condition of the delivery of stock
certificates pursuant to Section 7(c) hereof that the Grantee remit to the
Company an amount sufficient in the opinion of the Company to satisfy any
federal, state and other governmental tax withholding requirements related to
the vesting of the shares represented by such certificate. The Administrator, in
its sole discretion, may permit the Grantee to satisfy such obligation by
delivering shares of Common Stock or by directing the Company to withhold from
delivery shares of Common Stock, in either case valued at their Fair Market
Value on the Vesting Date with fractional shares being settled in cash.
(e)    The Grantee shall not be deemed for any purpose to be, or have rights as,
a shareholder of the Company by virtue of the grant of Restricted Stock, except
to the extent a stock certificate is issued therefor or an appropriate book
entry is made reflecting the issuance thereof pursuant to Section 7(a) hereof,
and then only from the date such certificate is issued or such book entry is
made. Upon the issuance of a stock certificate or the making of an appropriate
book entry, the Grantee shall have all of the rights of a shareholder with
respect to the Restricted Stock, including the right to vote the shares, subject
to the restrictions on transferability and the forfeiture provisions, as set
forth in this Agreement.


2



--------------------------------------------------------------------------------




8.Securities Matters.  The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of 1933, as amended (the “1933 Act”)
of any interests in the Plan or any shares of Common Stock to be issued
thereunder or to effect similar compliance under any state laws.  The Company
shall not be obligated to cause to be issued any shares, whether by means of
stock certificates or appropriate book entries, unless and until the Company is
advised by its counsel that the issuance of such shares is in compliance with
all applicable laws, regulations of governmental authority and the requirements
of any securities exchange on which shares of Common Stock are traded.  The
Administrator may require, as a condition of the issuance of shares of Common
Stock pursuant to the terms hereof, that the recipient of such shares make such
covenants, agreements and representations, and that any certificates bear such
legends and any book entries be subject to such electronic coding, as the
Administrator, in its sole discretion, deems necessary or desirable.  The
Grantee specifically understands and agrees that the shares of Common Stock, if
and when issued, may be “restricted securities,” as that term is defined in
Rule 144 under the 1933 Act and, accordingly, the Grantee may be required to
hold the shares indefinitely unless they are registered under such Act or an
exemption from such registration is available.
9.Dividends, etc. 
(a)    Unless the Administrator otherwise determines, any property received by
the Grantee with respect to a share of Restricted Stock as a result of any cash
dividend, stock dividend, recapitalization, merger, consolidation, combination,
exchange of shares or otherwise, (i) will not vest until such share of
Restricted Stock vests, (ii) may be held by the Company and (iii) shall be
subject to the provisions of this Agreement, including the restrictions set
forth in Section 8, and to all other restrictions as apply to the shares in
respect of which such property was paid. The Company shall issue to the Grantee
a receipt evidencing the property held by it in respect of the Restricted Stock.
Any such property (but not including securities) received by the Grantee with
respect to a share of Restricted Stock shall be returned to the Company in the
event such share of Restricted Stock is forfeited. Any securities received by
the Grantee with respect to a share of Restricted Stock as a result of any
dividend, recapitalization, merger, consolidation, combination, exchange of
shares or otherwise will not vest until such share of Restricted Stock vests and
shall be forfeited if such share of Restricted Stock is forfeited. Unless the
Administrator otherwise determines, such securities shall bear a legend, as set
forth in Section 7(a) hereof.
(b)    Any cash dividends received with respect to the Restricted Stock that are
held by the Company pending vesting of the underlying shares of Restricted
Stock, shall be deemed invested in a number of shares of Common Stock, including
fractional shares, equal to (i) the value of the dividend that the Grantee
received with respect to the Restricted Stock divided by (ii) the closing price
of a share of Common Stock on the date the dividend was issued, which deemed
shares also shall be allocated dividends, as are shares of Restricted Stock. If
the Restricted Stock is forfeited, the corresponding dividends shall be
forfeited as well. At such time as the Restricted Stock vests, the Company shall
pay the Grantee an amount in cash equal to the value of the shares of Common
Stock in which such dividends are deemed invested.
10.Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.
11.Right of Discharge Preserved.  Nothing in this Agreement shall confer upon
the Grantee the right to continue in the service of the Company, or affect any
right which the Company may have to terminate such service.
12.Integration.  This Agreement, the Plan and any employment agreement between
the Grantee and the Company (the “Employment Agreement”) contains the entire
understanding of the parties with respect to its subject matter.  There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings


3



--------------------------------------------------------------------------------




with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement and the Employment Agreement, including, without
limitation, the Plan, supersedes all prior agreements and understandings,
written or oral, between the parties with respect to its subject matter.
13.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
14.Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
the provisions governing conflict of laws.
15.Forfeiture and Recapture.   The Restricted Stock and any dividends or other
distributions paid with respect to the Restricted Stock will be subject to
recoupment in accordance with any existing clawback or recoupment policy, or any
clawback or recoupment policy that the Company is required to adopt pursuant to
the listing standards of any national securities exchange or association on
which the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law.
16.Obligation to Notify. If the Grantee makes the election permitted under
Section 83(b) of the Internal Revenue Code of 1986, as amended (that is, an
election to include in gross income in the year of transfer the amounts
specified in Section 83(b)), the Grantee shall notify the Company of such
election within 10 days of filing notice of the election with the Internal
Revenue Service and shall within the same 10-day period remit to the Company an
amount sufficient in the opinion of the Company to satisfy any federal, state
and other governmental tax withholding requirements related to such inclusion in
the Grantee’s income. The Grantee should consult with his or her tax advisor to
determine the tax consequences of acquiring the Restricted Stock and the
advantages and disadvantages of filing the Section 83(b) election. The Grantee
acknowledges that it is his or her sole responsibility, and not the Company’s,
to file a timely election under Section 83(b), even if the Grantee requests the
Company or its representatives to make this filing on his or her behalf.
17.Grantee Acknowledgment.  The Grantee hereby acknowledges receipt of a copy of
the Plan.  The Grantee hereby acknowledges that all decisions, determinations
and interpretations of the Administrator in respect of the Plan, this Agreement
and the Restricted Stock shall be final and conclusive.
18.Section 409A. This Agreement is intended to comply with Section 409A of the
Code (“Section 409A”) or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of the Plan or this Agreement, payments provided under this Agreement
may only be made upon an event and in a manner that complies with Section 409A
or an applicable exemption. Any payments under this Agreement that may be
excluded from Section 409A shall be excluded from Section 409A to the maximum
extent possible. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company or any of its
subsidiaries or affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Grantee on
account of non-compliance with Section 409A.
19.Notices. Any notice hereunder by the Grantee shall be given to the Company in
writing and such notice shall be deemed duly given only upon receipt thereof by
the General Counsel of the Company, or the person acting in such capacity, at
the Company’s principal executive offices. Any notice hereunder by the Company
shall be given to the Grantee in writing at the most recent address as the
Grantee may have on file with the Company.


4

